Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informality:
Line 1, “The ultrasound device according to Claim 11” should read “The ultrasound device according to Claim 14” because Claim 11 does not mention “Second signal” and “Third signal” which designations was disclosed not until Claim 14.
Examiner continued examining the Claim as dependent of Claim 14, not of Claim 11.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention [MPEP 2166- FP- 7.31.01].
The claim discloses the limitation “the first analog value and the second analog value is a constant value.”.
However, this (italicized) subject matter is not described properly in the specification. Specification (para [0075] and [0095]) merely re-iterates the claim language without describing the reason of the analog value outputs of the integrators being constant values.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1-4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 20170366876 A1), hereinafter ‘Agarwal’, in view of Han et al. (US 20160350571 A1), hereinafter ‘Han’.

With regards to Claim 1, Agarwal discloses an ultrasound device comprising: an amplifier, configured to: receive an amplifier input signal, where the amplifier input signal is based on a signal generated by a row of ultrasonic sensor elements, and generate an amplifier output signal based on the amplifier input signal (This disclosure describes a Analog Front End (“AFE”) design proposal that will work with a ultrasonic Fingerprint Sensor (“sensor”) [0016]; The AFE 400 also includes a low noise amplifier (LNA) 404 [0028]; Fig 1 and 2 shows rows (including first) of ultrasonic sensor elements generating signals for amplifier inputs, added by examiner; and Fig 3-6 shows LNA is configured to receive signals generated from sensors (i.e. ultrasonic sensor elements) and generate output based on amplifier input signal, added by examiner); 
an integrator, configured to integrate an analog signal to produce an analog value, where the analog signal is based on the amplifier output signal (Fig 6 shows integrator 620/626 is configured to integrate an analog signal to produce analog value, where the analog signal is based on the amplifier 602 output signal, added by examiner);
and an analog-to-digital converter, configured to: convert the analog value to a digital value (The system can include a plurality of analog to digital converters, the final integrated values in the integrators are digitized and transferred to digital signal processing for further processing [0005]; Fig 6 shows analog outputs from the integrators are sent to analog-to-digital converter (ADC) to convert the analog values to digital values, added by examiner).
However, Agarwal doesn’t specifically disclose a first amplifier configured with first row of sensor elements and second amplifier configured with second row of sensor elements; a first integrator configured to integrate a first analog signal based on the first amplifier output signal and a second integrator configured to integrate a second analog signal based on the first amplifier output signal.
Han discloses a first amplifier configured with first row of sensor elements and second amplifier configured with second row of sensor elements; a first and second integrator (The integration block D3 includes integrators I1 to I8 configured to integrate analog fingerprint and touch sensing data corresponding to fingerprint and touch sensing voltages received through the second fingerprint and touch routing wires FRW1 to FRW8, respectively [0044]; Fig 5 shows first (OP1) and second (OP2) amplifiers configured with first and second sensor element row FTx1 / FRX1 and FTx2 / FRX2; first and second integrator I1 and I2, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han to utilize separate amplifiers and integrators for separate rows of ultrasonic sensors to amplify the received signals from the ultrasonic sensors and integrate them to generate the corresponding analog and subsequent digital values so that the Signal to Noise Ratio (SNR) and detection sensitivity is improved.


With regards to Claim 2, Agarwal in view of Han, discloses the claimed invention as discussed in Claim 1.
In addition, Agarwal discloses the ultrasound device further includes frequency converter, configured to convert a signal based on the amplifier output signal from a higher-frequency signal to a lower-frequency signal, the first analog signal is based on the first amplifier output signal by being based on the lower- frequency first signal (If the LNA is active, then the LNA receives as an input the signal current and converts the signal current into an output voltage (808). The output of the LNA can be directed to an I-mixer 810 (i.e. frequency converter). The I-mixer can convert the input voltage into an in-phase down-converted (i.e. high frequency to low frequency) current signal (812) [0063]; Fig 6 shows frequency converter 608/622 configured to convert high frequency output signals from amplifier 602 to low frequency mixer output signals, added by examiner).
However, Agarwal does not specifically disclose a first frequency converter and a second frequency converter.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han to use separate converters such as a first frequency converter and a second frequency converter for separate channels, to increase the effectiveness and accuracy of the ultrasonic finger printing device.


With regards to Claim 3, Agarwal in view of Han, discloses the claimed invention as discussed in Claim 1.
In addition, Agarwal discloses an in-phase downconverter, configured to generate an in-phase down converted signal based on the amplifier output signal, a quadrature downconverter, configured to generate a quadrature down converted signal based on the amplifier output signal (The output of the LNA can be directed to an I-mixer (810) and Q-mixer [0063]; The output of each mixer of the mixer pair are In-phase (I) (output of the I-mixer) and Quadrature-phase (output of the Q-mixer) down-converted signals of the output of the LNA [0064]);
 the integrator is an in-phase integrator, the analog signal is an analog in-phase signal, the analog value is an analog in-phase value, the analog in-phase signal is based on the amplifier output signal by being based on the in-phase downconverted signal, and the ultrasound device further includes a quadrature integrator, configured to integrate a quadrature signal to produce an analog quadrature value, where the analog quadrature signal is based on the amplifier output signal by being based on the quadrature downconverted signal (From input, LNA 602, current mirror, to I mixer 608 and Q mixer 622 output constitutes one signal sub-slice 506. Multiple such sub-slices will feed their output currents into an integrator [0049]; At the end of integration time window, the ADC MUX 628 will sample the data of I and Q integrators 620 and 626, respectively, and, along with similar data from other Rx beamforming slices will pass them on to the ADC(s) [0050]; Fig 6- shows the in-phase (I) integrator 620 sending in-phase analog value to the ADC, the analog in-phase signal is based on the LNA output signal by being based on the first in-phase downconverted signal from the I-mixer downconverter 608, and the a quadrature (Q) integrator 626, sending quadrature analog value to the ADC, the analog quadrature signal is based on the LNA output signal by being based on the quadrature downconverted signal from the Q-mixer downconverter 622, added by examiner).
	However, Agarwal does not specifically disclose first in-phase downconverter, first quadrature downconverter, first in-phase integrator and first quadrature integrator.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han to use dedicated components such as a first in-phase downconverter, a first quadrature downconverter, a first in-phase integrator and a first quadrature integrator for first channel to increase the effectiveness and accuracy of the ultrasound device.


With regards to Claim 4, Agarwal in view of Han, discloses the claimed invention as discussed in Claim 1 and 3.
However, Agarwal does not specifically disclose second in-phase downconverter, second quadrature downconverter, second in-phase integrator and second quadrature integrator.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han to use dedicated components such as a second in-phase downconverter, a second quadrature downconverter, a second in-phase integrator and a second quadrature integrator for the second channel to increase the effectiveness and accuracy of the ultrasound device.


With regards to Claim 6, Agarwal in view of Han, discloses the claimed invention as discussed in Claim 1.
In addition, Agarwal discloses the signal generated by the rows of ultrasonic sensor elements, the amplifier input signal, the amplifier output signal, the analog signal are signals in analog domain (Fig 3- shows signals generated by the ultrasonic sensor elements, the amplifier input-output signals are analog signals in the analog domain and later on digitized using ADC for further processing, added by examiner).
However, Agarwal does not specifically disclose first row of ultrasonic sensor elements, first amplifier, second row of ultrasonic sensors and second amplifier.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han to use dedicated components such as first amplifier with first row of ultrasonic sensor elements and second amplifier with second row of ultrasonic sensor elements to increase the effectiveness and accuracy of the ultrasound device.


With regards to Claim 7, Agarwal in view of Han, discloses the claimed invention as discussed in Claim 1.
In addition, Agarwal discloses the signal generated by the rows of ultrasonic sensor elements, the amplifier input signal, the amplifier output signal, the analog signal are alternating current (AC) signals (Noteworthy is that the embodiments described herein will work for sensors other than fingerprint sensor where the sensing elements are replaced by other circuit elements, as long as the waveforms remain periodic (i.e. alternating) and the input signal to Rx is a current [0021]); Fig 3- shows signals generated by the ultrasonic sensor elements (i.e. input signal to Rx) which are periodic waveforms (i.e. AC signal) are sent to amplifier input and the amplifier output signal, the analog signal are still alternating current (AC) signal since no conversion is happening in these stages, added by examiner).
However, Agarwal does not specifically disclose first row of ultrasonic sensor elements, first amplifier, second row of ultrasonic sensors and second amplifier.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han to use dedicated components such as first amplifier with first row of ultrasonic sensor elements and second amplifier with second row of ultrasonic sensor elements to increase the effectiveness and accuracy of the ultrasound device.


With regards to Claim 8, Agarwal in view of Han, discloses the claimed invention as discussed in Claim 1.
In addition, Agarwal discloses no analog-to-digital conversion is performed on signals based on the signal generated by the row of ultrasonic sensor elements until the analog value is converted to the digital value (Fig 6 shows no analog-to-digital conversion is performed on signals based on the signals generated by the sensor elements until the analog value outputs from the integrators 620 and 626 are converted to digital values using the ADC, added by examiner).
However, Agarwal does not specifically disclose first row of ultrasonic sensor elements, first analog value, first digital value, second row of ultrasonic sensor elements, second analog value and second digital value.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han to use dedicated elements such as first row of ultrasonic sensors to generating first analog and first digital value respective to first channel; and similarly second row of ultrasonic sensors generating second analog and second digital value respective to second channel, to increase the effectiveness and accuracy of the ultrasound device.


With regards to Claim 9, Agarwal in view of Han, discloses the claimed invention as discussed in Claim 1.
In addition, Agarwal discloses a multiplexer, configured to multiplex using the ADC to convert the analog values (Fig 6 shows an ADC multiplexer 628 configured to multiplex using the ADC to convert the analog values, added by examiner).
However, Agarwal does not specifically disclose first analog value and second analog value.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han to use separate analog values such as first analog value and second analog value for respective first and second channels to increase the effectiveness and accuracy of the ultrasound device.


With regards to Claim 10, Agarwal in view of Han, discloses the claimed invention as discussed in Claim 1.
In addition, Agarwal discloses the first row of ultrasonic sensor elements and the second row of ultrasonic sensor elements (FIG. 2 is a schematic diagram 200 illustrating an array of sensing elements 204 and TX pathways 202 and RX pathways 206 in accordance with embodiments of the present disclosure[0021]; The Tx drivers can drive a periodic waveform (e.g. square wave with gradual rise/fall) into one of the row's “active row”; the period of the waveform is close to the resonance frequency of the sensing elements [0022]; Fig 1 and 2 shows multiple (including first and second) rows of ultrasonic sensor elements pillar 104, added by examiner).


With regards to Claim 11, Agarwal in view of Han discloses the claim limitations as discussed in Claim 1.


With regards to Claim 12, Agarwal in view of Han discloses the claim limitations as discussed in Claim 1.


With regards to Claim 13, Agarwal in view of Han discloses the claim limitations as discussed in Claim 1.


Claim 14-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal.

With regards to Claim 14, Agarwal discloses an ultrasound device, comprising: an amplifier, configured to: receive a signal generated by an ultrasound sensor, wherein the signal is generated based on an ultrasound signal detected by the ultrasound sensor, and generate a signal based on the signal; and an integrator, configured to generate a signal by performing an integration of a signal, wherein the signal is based on the signal, and wherein the signal is an analog signal (Fig 6 represents an ultrasound device comprising an amplifier 604 configured to receive a signal (i.e. first signal) generated based on an ultrasound detected by the ultrasound sensor (sensor shown in fig 1) and amplifier output is considered the second signal, then the second signal is fed into frequency downconverter (i.e. I-mixer 608 or/and Q-mixer 622) to generate the third analog signal which is then sent to integrator (I-integrator 620 or/and Q-integrator 626) to generate a fourth signal, the analog value, added by examiner).
However, Agarwal does not specifically disclose the first signal, the second signal, the third signal and the fourth signal.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal to designate signals such as the first signal, the second signal, the third signal and the fourth signal at different stages of the process to improve the signal management of the ultrasound device.


With regards to Claim 15, Agarwal discloses the claimed invention as discussed in Claim 14.
In addition, Agarwal discloses the third signal is based on the second signal by being generated by performing a frequency downconversion of the second signal (e.g., the third signal is based on a downconverted version of the second signal) (If the LNA is active, then the LNA receives as an input the signal current and converts the signal current into an output voltage (808). The output of the LNA can be directed to an I-mixer 810 (i.e. frequency converter). The I-mixer can convert the input voltage into an in-phase down-converted (i.e. high frequency to low frequency) current signal (812) [0063]; Fig 6 shows frequency converter 608/622 configured to convert high frequency output signals from amplifier 602 to low frequency mixer output signals, added by examiner).


With regards to Claim 16, Agarwal discloses the claimed invention as discussed in Claim 14.
In addition, Agarwal discloses the second signal is based on the first signal by being generated by one or more of amplifying the first signal and converting the first signal from a current signal to a voltage signal. (FIG. 8A is a process flow diagram 800 for processing a received signal in a low noise amplifier and I/Q mixer in accordance with embodiments of the present disclosure. At the outset, a signal can be received at one of a plurality of input nodes of a receiver analog front end (802). A low noise amplifier (LNA) can be active or inactive (804) If an LNA is not activated, the signal is directed to ground by a switch (806). If the LNA is active, then the LNA receives as an input the signal current and converts the signal current into an output voltage (808) [0063]).


With regards to Claim 18, Agarwal discloses the claimed invention as discussed in Claim 14.
In addition, Agarwal discloses an analog-to-digital converter configured to convert the fourth signal to a digital signal (Fig 6 shows the fourth signal, output analog value from the integrator (620/626) is being sent to analog-to-digital converter (ADC) to convert the analog value to a digital value, added by examiner).


With regards to Claim 20, Agarwal discloses the claimed invention as discussed in Claim 14.
In addition, Agarwal discloses the third signal is an alternating current (AC) signal (Noteworthy is that the embodiments described herein will work for sensors other than fingerprint sensor where the sensing elements are replaced by other circuit elements, as long as the waveforms remain periodic (i.e. alternating) and the input signal to Rx is a current [0021]); as discussed in Claim 14, Fig 6 shows signals generated by the ultrasonic sensor elements (i.e. input signal to Rx) which are periodic waveforms (i.e. AC signal) are sent to amplifier input as first signal and the amplifier output signal, the second signal are still alternating current (AC) signal since no conversion is happening in this stage, the second signal is used as input to frequency downconverter (I-Q mixer) to convert from high frequency second signal to low frequency third  signal without any AC//DC conversion in any of these stages, added by examiner).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, in view of Han, and in further view of Sergienko et al. (SU 1716431 A1), hereinafter ‘Sergienko’.
Agarwal in view of Han, discloses the claimed invention as discussed in Claim 1.
In addition, Agarwal discloses each of the analog signal is an AC signal (The Tx drivers can drive a periodic waveform (e.g. square wave with gradual rise/fall) (i.e. AC signal) into one of the row's “active row”; the period of the waveform is close to the resonance frequency of the sensing elements [0022]; Simultaneously or substantially simultaneously, the Rx section measures the current flowing out of each of the wires connected to it [0023]; Fig 3 shows periodic waveforms (i.e. AC component) from the receiving element is sent to amplifier to generate analog signals, added by examiner ).
However, Agarwal does not specifically disclose the first analog signal and the second analog signal, and each of the first analog value and the second analog value is a constant value.
Sergienko discloses each of the analog value is a constant value (The level of constant voltage at the output of the integrator 22 is proportional to the amplitude of the signals and therefore, the ratio of steady-state signal levels at the outputs of the receiving ultrasonic transducers, p.6).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Han, and in further view of Sergienko to use separate analog signals from separate channels to be sent to respective integrators and the constant analog value outputs from the respective integrators to be sent to ADC and further processing so that the signal processing effectiveness and accuracy of the ultrasound device is improved.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, and in view of Cho et al. (US 20150278577 A1), hereinafter ‘Cho’.
Agarwal discloses the claimed invention as discussed in Claim 14.
However, Agarwal does not specifically disclose a processor, configured to perform one or more of fingerprint detection and fingerprint identification based on the fourth signal.
Cho discloses a processor, configured to perform one or more of fingerprint detection and fingerprint identification (An electronic device can include a fingerprint sensor for detecting a fingerprint swipe, and a processor for identifying a fingerprint based on an image acquired from the fingerprint swipe [0076]; When detecting the fingerprint swipe, the processor can display a content based on movement of the fingerprint swipe [0082]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal, and in view of Cho to utilize a processor configured to perform fingerprint detection and fingerprint identification based on the fourth signal generated from the integrator, so that the device’s operational efficiency is improved.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, and in view of Tang et al. (US 10466844 B1), hereinafter ‘Tang’.
Agarwal discloses the claimed invention as discussed in Claim 14.
However, Agarwal does not specifically disclose the fourth signal is a direct current (DC) signal.
Tang discloses a direct current (DC) signal (The rectified signals 610A, 610B, 610C, 610D, 610E can be processed by an analog integrator 612 to output a direct current (DC) signal 613, shown in a third plot 614, which is directly proportional to an amplitude of the reflected ultrasonic signal [0063]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwal in view of Tang to utilize a DC signal as the fourth signal output of the integrator so that the device’s power and design efficiency is improved (The DC signal 613 output by the rectifier 606 and the integrator 612 remove the need to generate a high frequency digital output and, as a result, the low-speed ADC can use less power and can be fabricated on a smaller chip area [0063]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adachi et al. (CN 88100848 A) discloses X-ray image detection system using multiple amplifiers with multiple row of X-ray sensor elements.
MAH Donners (CN 102164480 A) discloses frequency down-conversion of amplified signal using mixer. 
King et al. (US 20180032211 A1) discloses methodology and application of acoustic touch detection using ultrasonic waves.
Jin et al. (CN 101083729 A) discloses in-phase down-conversion mixer and quadrature down-conversion mixer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863